AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                              Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     v.                                     (For Offenses Committed On or After November I, 1987)


                     Benancio Carrillo-Davila                               CaseNumber: 3:18-mj-22335-RBB

                                                                           Sandra Resnick         r------------.
                                                                           Defendant's Attorney
                                                                                                               FILED
REGISTRATION NO. 80215298
                                                                                                                OCT 2 4 2018
THE DEFENDANT:
 iZl pleaded guilty to count(s) I of Complaint                                           CLERK, U.S. DISTRICT COURT
                                          ----'--------------j~B-GY_~_.FHE;Rttjf:»S'lr1.~(te'f-'~--F-el.~D~E~PRNJU... T
                                                                                                                      ...Ay
 D was found guilty to count( s)                                                          1"'
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                        · Count Number(s)
8: 1325(a)(2)                     ILLEGAL ENTRY (Misdemeanor)                                                I


 D The defendant has been found not guilty on count( s)
                                                        -------------------
 0 Count( s)                                               dismissed on the motion of the United States.
                  -----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 IZl Assessment: $10 WAIVED          IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 IZl Court recommends defendant be deported/removed with sister, Maria Luisa Carrillo-Davila charged in
 case 18mj22334-RBB .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Wednesday, October 24, 2018
                                                                         Date of Imposition of Sentence



                                                                         m&l.oLOCK
                                                                         UNITED STATES MAGISTRATE JUDGE

                                                                                                                3: 18-mj-22335-RBB
